                                       United States District Court
                                      Central District of California

UNITED STATES OF AMERICA vs.                                                                          EDCR-16-101-R-1
Defendant: ERNIE HERNANDEZ                                                                              S.S.#-------6119
          AKA:        Gordo; Hernandz, Ernie;
                      Hernandez Jr., Ernest

-----------------------------------------------------------------
      AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
                              (Original Sentencing date: 02/27/17)
   (Re-sentencing pursuant to Mandate of USCA 9th Circuit filed 10/15/18)
-----------------------------------------------------------------

     In the presence of the attorney for the government, the defendant
appeared in person, on:    January 28, 2019
                          Month / Day / Year

COUNSEL: XX                 WITH COUNSEL                David J P Kaloyanides, appointed

 X PLEA:
       X GUILTY, and the Court being satisfied that there is a factual
basis for the plea.
          NOLO CONTENDERE                NOT GUILTY

FINDING:
     There being a FINDING of X GUILTY, defendant has been convicted
as charged of the offense(s) of:   Conspiracy to Possess with Intent
to Distribute and to Distribute Methamphetamine in violation of 21
U.S.C. § 846, as charged in count one of the Indictment.

JUDGMENT AND PROBATION/COMMITMENT ORDER:
          The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no sufficient cause to the
contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant
to the Sentencing Reform Act of 1984, it is the judgement of the court the defendant is hereby committed to the Bureau of Prisons to be
imprisoned for a term of:
          One-hundred twenty (120) months.

     IT IS FURTHER ADJUDGED that upon release from imprisonment
defendant shall be placed on supervised release for ten (10) years,
under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the
         United States Probation Office and General Order 18-10.

2.       The defendant shall refrain from any unlawful use of a controlled
         substance. The defendant shall submit to one drug test within 15
         days of release from custody and at least two periodic drug tests
         thereafter, not to exceed eight tests per month, as directed by
         the Probation Officer.

-- GO TO PAGE TWO --                                                                                      _____CCH______
                                                                                                           Deputy Clerk
U.S.A. V. ERNIE HERNANDEZ                  EDCR-16-101-R-1
-- CONTINUED FROM PAGE ONE --                     PAGE TWO
===========================================================
      AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
3.   The defendant shall participate in an outpatient substance abuse
     treatment and counseling program that includes urinalysis, breath
     and/or sweat patch testing, as directed by the Probation Officer.
     The defendant shall abstain from using alcohol and illicit drugs,
     and from abusing prescription medications during the period of
     supervision.

4.   During the course of supervision, the Probation Officer, with the
     agreement of the defendant and defense counsel, may place the
     defendant in a residential drug treatment program approved by the
     United States Probation Office for treatment of narcotic
     addiction or drug dependency, which may include counseling and
     testing, to determine if the defendant has reverted to the use of
     drugs, and the defendant shall reside in the treatment program
     until discharged by the Program Director and Probation Officer.

5.   As directed by the Probation Officer, the defendant shall pay all
     or part of the costs of the Court-ordered treatment to the
     aftercare contractors during the period of community supervision,
     pursuant to 18 U.S.C. § 3672. The defendant shall provide payment
     and proof of payment as directed by the Probation Officer.

6.   The defendant shall not obtain or possess any driver's license,
     Social Security number, birth certificate, passport or any other
     form of identification in any name, other than the defendant's
     true legal name, nor shall the defendant use, any name other than
     his true legal name without the prior written approval of the
     Probation Officer.

7.   The defendant shall cooperate in the collection of a DNA sample
     from the defendant.

     IT IS FURTHER ORDERED that the defendant shall pay to the United
States a special assessment of $100, which is due immediately.    Any
unpaid balance shall be due during the period of imprisonment.

     IT IS FURTHER ORDERED Pursuant to Guideline § 5E1.2(a), all fines
are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

     The Court authorizes the Probation Office to disclose the
Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the
treatment provider is prohibited without the consent of the sentencing
judge.

-- GO TO PAGE THREE --                                 _____CCH______
                                                        Deputy Clerk
U.S.A. V. ERNIE HERNANDEZ                   EDCR-16-101-R-1
-- CONTINUED FROM PAGE TWO --                    PAGE THREE
===========================================================
      AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
     The Court recommends that defendant be returned to his
previous place of designation.

     In the interest of justice, the Court GRANTS government's motion
to dismiss the remaining counts of the Indictment and the 851
Information.

Signed by:                                  District Judge
                                                                       HON. MANUEL L. REAL

                                                                     Kiry Gray, Clerk of Court
Dated/Filed:          January 28, 2019                             By /s/ Christine Chung
                     Month / Day / Year                              Christine Chung, Deputy Clerk
It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment
Order to the U.S. Marshal or other qualified officer.
In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
supervision period.



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                  While the defendant is on probation or supervised release pursuant to this judgment:
    1.   The defendant must not commit another                            9.    The defendant must not knowingly associate with
         federal, state, or local crime;                                        any persons engaged in criminal activity and must
    2.   he defendant must report to the probation                              not knowingly associate with any person
         office in the federal judicial district of                             convicted of a felony unless granted permission to
         residence within 72 hours of imposition of a                           do so by the probation officer. This condition will
         sentence of probation or release from                                  not apply to intimate family members, unless the
         imprisonment, unless otherwise directed by                             court has completed an individualized review and
         the probation officer;                                                 has determined that the restriction is necessary for
    3.   The defendant must report to the probation                             protection of the community or rehabilitation;
         office as instructed by the court or probation                   10.   The defendant must refrain from excessive use of
         officer;                                                               alcohol and must not purchase, possess, use,
    4.   The defendant must not knowingly leave the                             distribute, or administer any narcotic or other
         judicial district without first receiving the                          controlled substance, or any paraphernalia related
         permission of the court or probation officer;                          to such substances, except as prescribed by a
    5.   The defendant must answer truthfully the                               physician;
         inquiries of the probation officer, unless                       11.   The defendant must notify the probation officer
         legitimately asserting his or her Fifth                                within 72 hours of being arrested or questioned by
         Amendment right against self-incrimination                             a law enforcement officer;
         as to new criminal conduct;                                      12.   For felony cases, the defendant must not possess
    6.   The defendant must reside at a location                                a firearm, ammunition, destructive device, or any
         approved by the probation officer and must                             other dangerous weapon;
         notify the probation officer at least 10 days                    13.   The defendant must not act or enter into any
         before any anticipated change or within 72                             agreement with a law enforcement agency to act
         hours of an unanticipated change in                                    as an informant or source without the permission
         residence or persons living in defendant’s                             of the court;
         residence;                                                       14.   As directed by the probation officer, the defendant
    7.   The defendant must permit the probation                                must notify specific persons and organizations of
         officer to contact him or her at any time at                           specific risks posed by the defendant to those
         home or elsewhere and must permit                                      persons and organizations and must permit the
         confiscation of any contraband prohibited by                           probation officer to confirm the defendant’s
         law or the terms of supervision and observed                           compliance with such requirement and to make
         in plain view by the probation officer;                                such notifications;
    8.   The defendant must work at a lawful                              15.   The defendant must follow the instructions of the
         occupation unless excused by the probation                             probation officer to implement the orders of the
         officer for schooling, training, or other                              court, afford adequate deterrence from criminal
         acceptable reasons and must notify the                                 conduct, protect the public from further crimes of
         probation officer at least ten days before any                         the defendant; and provide the defendant with
         change in employment or within 72 hours of                             needed educational or vocational training, medical
         an unanticipated change;                                               care, or other correctional treatment in the most
                                                                                effective manner.




G        The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth
         below).
    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS

         The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C.
§3612(f)(1). Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest
and penalties pertaining to restitution , however, are not applicable for offenses completed prior to April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
defendant shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

        The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
§3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the
victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-
pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                   1. Special assessments pursuant to 18 U.S.C. §3013;
                   2. Restitution, in this sequence:
                             Private victims (individual and corporate),
                             Providers of compensation to private victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                   5. Other penalties and costs.




                   SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the
defendant. In addition, the defendant shall not apply for any loan or open any line of credit without prior approval of the
Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records
of all other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.


         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess
of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied
in full.

                    These conditions are in addition to any other conditions imposed by this judgment.
                                                                RETURN

      I have executed the within Judgment and Commitment as follows:
     Defendant delivered                                                               to
     on
     Defendant noted on
     appeal on
     Defendant released
     on
     Mandate issued on
     Defendant’s appeal
     determined on
     Defendant delivered                                                               to
     on
at
          the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                          United States Marshal

                                                 B
                                                 y
               Date                                                       Deputy Marshal




                                                            CERTIFICATE

      I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in
      my office, and in my legal custody.

                                                                          Clerk, U.S. District Court

                                                 B
                                                 y
               Filed                                                      Deputy Clerk
               Date




                                           FOR U.S. PROBATION OFFICE USE ONLY


     Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2)
     extend the term of supervision, and/or (3) modify the conditions of supervision.

              These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


              (Signed)
                         Defendant                                                          Date




                         U. S. Probation Officer/Designated Witness                         Date
